     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.893 Page 1 of 9



      Justin Prato Esq, SBN 246968
1     PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
2     San Diego, CA 92108
      Telephone: 619-886-0252
3     Facsimile: 619-241-8309
4     Attorney for Plaintiff
5

6

7                              UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
       KENNETH J. MOSER,                                       Case No.: 19-cv-831-MMA-BLM
10

11
                                                               PLAINTIFF’S OPPOSITION
               Plaintiff.                                      TO MOTION TO DISMISS
12                                                             FILED BY MEDGUARD
        v.                                                     ALERT INC. AND
13
                                                               LIFEWATCH INC.
14     LIFEWATCH INC., et. al.
15
              Defendants.                                      Hon. Michael M. Anello
16
                                                               Motion Date: January 6, 2020
17

18                                                             No Oral Argument unless
                                                               requested by the Court
19

20

21
                                             INTRODUCTION
22
             This Opposition is filed on behalf of Plaintiff Mr. Kenneth Moser (“Moser”
23
      or “Plaintiff”) in opposition to the Motion to Dismiss for Failure to State a Claim,
24
      Insufficient Service of Process, and Insufficient Service filed by the Defendants
25
      MEDGUARD ALERT, INC. and LIFEWATCH INC. (hereinafter collectively
26
      “Defendants”). This Opposition is based on this memorandum of points and
27
      authorities, the First Amended Complaint and all other documents in the record.
28



                                                         -1-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.894 Page 2 of 9




1     Plaintiff requests the Court deny the Defendants’ motion for the reasons herein.
2            Defendants have mixed and matched various different Rule 12 motions in a
3     single motion. Plaintiff addresses each in order in the Argument section below.
4

5                                       STATEMENT OF FACTS
6            This case stems from a long-standing set of telemarketing disputes between
7     Moser and the Defendants. [Declaration of Kenneth Moser (“Moser Decl.”) ¶2.]
8     Moser began receiving calls from the Defendants in 2014. [Moser Decl. ¶3.] After
9     receiving repeated telemarketing calls Moser began filing suit against the
10    Defendants, first in small claims court and then filing this case for new calls made
11    after those litigated in small claims. [Moser Decl. ¶4.] Moser has adjudicated,
12    settled or obtained default against the Defendants in many of the small claims
13    cases. [Moser Decl. ¶5.] This did not, however, persuade Defendants to stop
14    calling. [Moser Decl. ¶6.] So, Moser filed this case on May 3, 2019 for the new
15    calls. [Moser Decl. ¶7.]
16           Once this case was filed Moser then set out to try to serve the complaint.
17    [Moser Decl. ¶8.] Moser waited for the summons, which was issued a few days
18    later. [Moser Decl. ¶9.] He began looking for out of state process servers in the
19    Northeast where Defendants reside. [Moser Decl. ¶10.] However, Moser was
20    travelling out of state with family during the month of June which cut this short.
21    When he returned he began looking for process servers again. [Moser Decl. ¶11.]
22    In late July and early August, he tried contacting numerous process servers who
23    could do the service. [Moser Decl. ¶12.] After having numerous people promise
24    to call him back, none of whom did, Moser was finally able to reach a process
25    server who assured him that that he could perform the service. [Moser Decl. ¶13.]
26    His name was Andrew Esposito, of Connecticut Legal Process Service who
27    claimed to be ex law enforcement. [Moser Decl. ¶14.] After some back and forth
28    communication, Moser emailed Mr. Esposito all the paperwork to be served on

                                                         -2-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.895 Page 3 of 9




1     August 26, 2019. [Moser Decl. ¶15.] Mr. Esposito charged Moser’s American
2     Express card the next day for $130.94 for the initial service. [Moser Decl. ¶16.]
3     Mr. Esposito was to handle Connecticut service himself and arrange service for the
4     other defendants in New York, which he assured Moser that he could do. [Moser
5     Decl. ¶17.] After two weeks Moser started getting concerned and contacted Mr.
6     Esposito. [Moser Decl. ¶18.] Mr. Esposito responded that he sent the documents
7     to New York. Mr. Esposito asked for and received a second credit card
8     authorization on September 12, 2019. [Moser Decl. ¶19.] Mr. Esposito then told
9     Moser the Connecticut service was done and would email Moser the proofs.
10    [Moser Decl. ¶20;23.] Mr. Esposito sent Moser an email on September 24, 2019
11    claiming the proofs were attached, however, they were not. Mr. Esposito
12    apologized the next day and said his secretary would resend them, but never did so.
13    [Moser Decl. ¶23;24.] After this Mr. Esposito stopped returning phone calls, and
14    Moser did some investigation on him online and found out he is apparently a con
15    man who does this to many people. [Moser Decl. ¶25.]
16           On September 27, 2019, Moser hired another firm, Direct Process Server
17    LLC, that was able to serve all the documents on all Defendants on September 30,
18    2019. [Moser Decl. ¶26.] The case proceeded and the Defendants moved to
19    dismiss under Rule 12 at which point Moser amended the complaint to the First
20    Amended Complaint (“FAC”). Defendants again moved to dismiss.
21

22                                              ARGUMENT
23    1. RE RULE 12(b)(4) THERE WAS SUFFICIENT SERVICE OF PROCESS
24                                       ON THE DEFENDANTS
25

26           In this case the only argument raised by the Defendants as to the service of
27    process is that,
28           “A single copy of the original Summons and Complaint was served upon

                                                         -3-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.896 Page 4 of 9




1            David Roman, but the Summons does not identify the defendant, i.e., it does
2            not indicate whether Mr. Roman is being served as an individual or whether
3            he is being served as an agent of the Lifewatch and/or Medguard.” [Motion
4            To Dismiss pg 7, ln. 16-22 (hereinafter noted in the form 7:16-22)].
5     This is a Rule 12(b)(4) challenge to for defects in the form of summons as laid out
6     in Rule 4(m).
7            “Rule 4 is a flexible rule that should be liberally construed so long as a party
8     receives sufficient notice of the complaint.” United Food & Comm’l Workers
9     Union v. Alpha Beta Co. 736 F2d 1371, 1382, (9th Cir. 1984), citing, FTC v.
10    Compagnie de Saint-Groban-Pont-A-Mousson, 636 F.2d 1300, 1312 n.61 (D.C.
11    Cir. 1980). As long as a defendant has received sufficient notice of the complaint,
12    dismissal generally will not be ordered for defects in the summons. Id. Even
13    significant defects not present here like a summons not naming all defendants or
14    stating an incorrect time to answer do not alone justify dismissal. Id. Dismissal is
15    not justified unless defendant can show some resulting prejudice. Id.
16           Defendants do not claim or identify any actual prejudice or lack of notice.
17    Mr. Roman claims only that he was confused as to whether he or his company had
18    been served or both, but thereby admits that all of them were made well aware of
19    the lawsuit and time to respond. [Motion To Dismiss, 7:16-22]. And, based on
20    this notice and actual knowledge, they have all appeared and filed motions.
21    Defendant's appearance in the action is “enough to prevent any technical error in
22    form from invalidating the process.” Id., see also, Great Plains Crop
23    Management, Inc. v. Tryco Mfg. Co., Inc. 554 F.Supp. 1025, 1028 (D. MT 1983)
24    (even significant summons defect easily cured once Defendant appears by
25    amending and ordering service upon Defendant’s counsel).
26           Here Defendants have not shown any prejudice so the Rule 12(b)(4) motion
27    should be denied, or the defect should be amended nunc pro tunc.
28



                                                         -4-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.897 Page 5 of 9




1         2. RE RULE 12(b)(5) THE FAC SHOULD NOT BE DISMISSED FOR
2                           SERVICE OVER 90 DAYS AFTER FILING
3

4            In this case the Defendants argue that the FAC should be dismissed because
5     it was not served within ninety (90) days of the issuance of the summons. The
6     complaint was filed on May 3, 2019, and was served on the Defendants on
7     September 30, 2019. While this is more than ninety (90) days after the issuance of
8     the summons, the FAC should not be dismissed under Rule 4(m) because the
9     service issues created ‘good cause’ for the delay.
10           If a plaintiff shows good cause for the failure to effect timely service, “the
11    court must extend the time for service for an appropriate period.” FRCP 4(m);
12    Crispin-Taveras v. Municipality of Carolina 647 F3d 1, 4 (1st Cir. 2011). A
13    showing of good cause requires “a demonstration of good faith on the part of the
14    party seeking an enlargement and some reasonable basis for noncompliance within
15    the time specified in the rules.” Nanyonga v. INS 200 FRD 503, 506 (M.D. Pa.
16    2001); see also, Mateo v. M/S KISO 805 F.Supp. 792, 795 (N.D. Cal. 1992),
17    abrogated on other grounds, Brockmeyer v. May 383 F3d 798 (9th Cir. 2004).
18    Good cause generally means “that service had been attempted but not completed,
19    that plaintiff was confused about the requirements of service, or that plaintiff was
20    prevented from serving defendants by factors beyond his control”. Mateo, supra.
21    In this case the Plaintiff was diligent in his attempt to serve the complaint.
22           Moser filed the complaint on May 3, 2019, which was two days before the
23    statute of limitations began to expire on most of the calls. [Moser Decl. ¶27.]
24    Moser is not an attorney and the Defendants are located across the country.
25    [Moser Decl. ¶28;29.] Moser diligently began looking for process servers after
26    filing, but then was gone on pre-planned trip in June. [Moser Decl. ¶7-9.] When
27    he returned, he contacted process servers but did not get call backs until a Mr.
28    Esposito contacted him and agreed to do the service. [Moser Decl. ¶11-23.]

                                                         -5-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.898 Page 6 of 9




1     Moser hired Mr. Esposito, but Mr. Esposito then never actually completed the
2     service. [Moser Decl. ¶14-23.] Moser then found out that Mr. Esposito was a con
3     man who would hold himself out as a process server and steal people’s money.
4     [Moser Decl. ¶25.] The whole incident with Mr. Esposito cost Moser a lot of time.
5     Once he hired a new process server, on September 27, 2019 the documents were
6     served within three days on September 30, 2019.
7               Plaintiff made conscientious attempts to serve the Defendants and had an
8     intervening delay caused by an unscrupulous process server, and that should be
9     good cause. Additionally, Defendants have not provided any evidence of how they
10    were prejudiced by the delay and this is an additional factor to support good cause.
11    See, Feingold v. Hankin 269 F.Supp.2d 268, 276 (S.D. N.Y. 2003) (“In determing
12    good cause, courts have considered [inter alia] . . . whether there is any prejudice to
13    the defendants as a result of the delay.”).
14           Based on the above the Court should deny the Defendants’ motion under
15    Rule 12(b)(5).
16

17

18      3. RE RULE 12(b)(6) THE FIRST AMENDED COMPLAINT STATES A
19                                         CAUSE OF ACTION
20

21           The Defendants’ argument that the FAC does not state a claim for relief is
22    meritless. The Defendants mistakenly argue that they think Plaintiff is trying to re-
23    litigate claims already filed in prior small claims actions against Defendants which
24    would be barred by res judicata. Defendants are in error.
25           The FAC clearly states, “Plaintiff filed two [] small claims actions on
26    October 22, 2015, in San Diego Superior Court case numbers 37-2015-00327094-
27    SC-SC-CTL and 37-2015-00327095-SC-SC-CTL concerning calls not alleged in
28    this complaint.” FAC ¶27 (emphasis added). The FAC further states: “While the

                                                         -6-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.899 Page 7 of 9




1     calls made in the other cases are not alleged as part of this action, they are
2     relevant because it shows that Defendants were on notice that Plaintiff was
3     receiving calls, and shows the Defendants’ willfulness of their actions.” FAC ¶30.
4     Defendants have made a factual error about which of their many illegal calls are in
5     issue here.
6            The longstanding rule in a 12(b)(6) motion is that the factual statements of
7     the FAC must be taken as true and all inferences drawn in Plaintiff’s favor. Data
8     Disc, Inc. v. Systems Technology Associates, Inc., 557 F.2d 1280, 1284 (9th Cir.
9     1977); Mendocino Environmental Center v. Mendocino County, 14 F.3d 457, 460
10    (9th Cir. 1994). The FAC twice expressly states that the calls at issue in this case
11    are new and were not part of the prior small claims actions with this Defendant.
12    Furthermore, even though a Rule 12(b)(6) motion is a motion on the pleadings
13    judicial notice facts are allowed and Defendants could have simply noticed a small
14    claims filing if any of the calls were overlapping, but they did not because they
15    could not because there is no overlap. Since the calls are the entire gravamen of
16    the claims and each new call is a new claim, there simply is no res judicata.
17           Therefore, the Rule 12(b)(6) motion to dismiss should be denied.
18

19                   ALTERNATIVE REQUEST TO AMEND OR SERVE
20

21           Should the Court grant any part of these jumbled motion(s) which can be
22    cured by amendment, Plaintiff requests the right to amend the complaint. Leave to
23    amend should be granted liberally. Forman v. Davis, 371 U.S. 178, 182 (1962),
24    see also, e.g., DCD Programs Ltd. V. Leighton, 833 F.2d 183, 186 (9th Cir. 1987);
25    Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
26           Additionally, should the Court grant the motion on the basis of Rule 12(b)(5)
27    and the ninety (90) day service timeline, Plaintiff requests the additional time to
28    complete the service. Absent “good cause,” extending time to complete service is

                                                         -7-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.900 Page 8 of 9




1     “appropriate when, for example, a statute-of-limitations bar would operate to
2     prevent re-filing of the action. Henderson v. United States 517 US 654, 662-663,
3     (1996); see also, United States v. McLaughlin 470 F3d 698, 700 (7th Cir. 2006);
4     Lemoge v. United States, 587 F3d 1188, 1198 States (9th Cir. 2009); Efaw v.
5     Williams 473 F3d 1038, 1040-1041(9th Cir. 2007) (In making extension decisions
6     under Rule 4(m), courts may consider factors such as; a statute of limitations bar;
7     prejudice to the defendant; defendant having actual notice of the lawsuit; defendant
8     evading service; defendant concealing defect in attempted service; and length of
9     delay before eventual service). Even if the Court could find a lack of “good cause”
10    for failure to timely serve defendant, a district court should consider whether a
11    permissive extension of time is warranted under the equities of the case. Panaras v.
12    Liquid Carbonic Indus. Corp. 94 F3d 338, 341(7th Cir. 1996); Espinoza v. United
13    States, 52 F.3d 838, 840 (10th Cir. 1995); Petrucelli v. Bohringer & Ratzinger,
14    GmBH Ausdereitungsanlagen 46 F3d 1298, 1305 (3rd Cir. 1995); Horenkamp v.
15    Van Winkle & Co., Inc. 402 F3d 1129, 1133(11th Cir. 2005). As Plaintiff stated
16    above, the original complaint was filed shortly before the statute of limitations
17    expired. This is obvious from the dates of the calls alleged in the FAC paragraph
18    thirteen (13) and the operative four-year statute of limitations. 28 U.S.C. § 1658.
19           In this case the Plaintiff would be prejudiced from failure to extend the
20    service time line by losing several causes of action to the statue of limitations.
21    [Moser Decl. ¶27.] Defendants have not even argued any evidence of prejudice to
22    them since they have actual knowledge of the lawsuit and the relatively short delay
23    did not impact them in any way. Under these circumstances, if the Court does not
24    find “good cause” for the delayed service the Court should extend the service
25    deadline and grant Plaintiff the opportunity to re-serve the FAC on Defendants’
26    counsel.
27           Additionally, should the Court grant the Defendant’s motion under Rule
28    12(b)(4) for the alleged summons/service defect Plaintiff requests that the FAC not

                                                         -8-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
     Case 3:19-cv-00831-WQH-BLM Document 13 Filed 12/23/19 PageID.901 Page 9 of 9




1     be dismissed, only that service be quashed, allowing him to re-serve the defendants
2     and to serve them through counsel who have now appeared. Generally, if it
3     appears that effective service can be made and there has been no prejudice to the
4     defendant, the court will quash service rather than dismiss the action. Umbenhauer
5     v. Woog 969 F2d 25, 31 (3rd Cir. 1992); Hill v. Sands 403 F.Supp. 1368, 1370
6     (N.D. Ill. 1975). This enables the plaintiff to cure any defects in the summons
7     form, and re-serve the defendant in a proper manner. See, Myers v. John Deere,
8     Ltd. 683 F2d 270, 272 (8th Cir. 1982). A quash is even more appropriate when
9     there is a statute of limitations issue like in this case. California Tahoe Regional
10    Planning Agency v. N.S.C., Inc. 504 F.Supp. 769, 776 (D. Nev. 1980).
11           Should the Court grant any portion of the Defendants’ motion to dismiss, the
12    court should also allow amendment, or time to re-serve the complaint, and not
13    dismiss the FAC.
14

15                                             CONCLUSION
16           Based on the foregoing arguments the Court should deny the Motion to
17    Dismiss, or in the alternative allow amendment, or time to re-serve the complaint,
18    and not dismiss the FAC.
19

20

21    DATED: December 23, 2019                               PRATO & REICHMAN, APC
22

23
                                                             __/s/ Justin Prato Esq.______
24
                                                             By: Justin Prato Esq..
25                                                           Prato & Reichman, APC
26
                                                             Attorneys for Plaintiff

27

28



                                                         -9-
      ________________________________________________________________________________________________________

                                         Opposition to Motion to Dismiss
